Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 21 requires among other things:  “A processor comprising: a plurality of cores, including a core, the core comprising: a plurality of registers; decode circuitry to decode an instruction of an instruction set of the core, the instruction having an opcode and to indicate the plurality of registers; …to request performance of data processing on behalf of the core, and wherein the core is to retire the instruction after receipt of a status associated with the request and storage of the status in one or more of the plurality of registers.”
Claims 37 and 42 recite similar limitations. 
Claim 47 requires among other things: “A processor comprising: a plurality of cores, including a core, the core comprising: decode circuitry to decode an instruction of an instruction set of the core, the instruction having an opcode and to indicate at least one register; and …decoding the instruction, the execution circuitry is to provide command data via the at least one register to a shared data processing circuitry, which is shared by the plurality of cores, to request performance of data processing on behalf of the core, and wherein the core is to retire the instruction after storage of a status associated with the request.”
The closest prior art includes Tkacik (patent application publication No. 2008/0162745)  and Roohparvar (patent No. 6,785,765).
Tkacik taught a processor comprising plurality of cores (Core1, Core 2)(e.g., see fig. 3). A controller  and arbitrator which control the flow of request stored in registers  to and from a peripheral , where the peripheral acts on these request(s) and produces some form of response, where the   request stored in register (412,414) of the controller are transferred  to registers(121)  of peripheral, and  the peripheral produces a response that is  stored in the peripheral register (121)  and subsequently the content of the register is transferred to the  core (e.g., see paragraph 0025). Tkacik also taught a state machine that if in the busy state processing a request for core 104 or 102 then sends request to the interface, the state machine will remain in busy state until the peripheral indicated that it had completed the request for a core (e.g., see paragraph 0031). Roohparvar taught decoding command (e.g., see fig. 1A) and load register command and status register polling and complete status (e.g,. see fig. 3) and status register command (e.g., see col. 10, lines 1-19).
However Tkacik and Roohparvar did not disclose among other things: the limitations of each of claims 21,37,42,47 respectively as shown above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hughes (patent application publication No. 2012/0204069) disclosed integrated circuit and method for testing memory in the integrated circuit (e.g., see abstract).
	Sistla (patent application publication No. 2012/0185706) disclosed system for energy efficiency and energy conservation including dynamic control of energy consumption in power domains (e.g. see abstract).
	Hall (patent application publication No. 2011/0302395) disclosed hardware thread for dynamic performance profiling (e.g., see abstract).
Luick (patent application publication No. 2005/0071701) disclosed processor power and energy management (e.g. see abstract).
Damodariau (patent application publication No. 2012/0079102) disclosed requester based transaction status reporting in a system with multi-level system (e.g., see abstract).
Hill (patent application publication No. 2011/0271126) disclosed data processing system with multiple cores and shared processing circuitry and decoder sequencer (e.g., see figs.1,10)
	Blixt (patent application publication No. 2008/0320280) disclosed microprogrammed processor having multiple processor cores using time-shared access to a microprogram control store (e.g., see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183